—Defendant appeals from a judgment of the Supreme Court, Queens County (McDonald, J.), rendered June 17, 1998, convicting him of manslaughter in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenges to the prosecutor’s summation are unpreserved for appellate review and, in any event, are without merit. For the most part, the prosecutor’s summation remarks constituted either appropriate responses to defense counsel’s summation or fair comment on the evidence (see, People v Galloway, 54 NY2d 396; People v Ashwal, 39 NY2d 105; People v Antonucci, 270 AD2d 353; People v Samuels, 265 AD2d 582). To the extent the remarks were improper, they were the subject of appropriate curative instructions (see, People v Baines, 270 AD2d 281; People v Hawthorne, 175 AD2d 880, mod on other grounds 80 NY2d 873).
The defendant’s remaining contentions in his supplemental pro se brief are unpreserved for appellate review and, in any event, are without merit. Ritter, J. P., Sullivan, Florio and Feuerstein, JJ., concur.